UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GIA INVESTMENTS CORP Room 205, 199 Urumqi North Road Jing’an Zone Shanghai, China Nevada 42-1772642 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Agent For service and copies to: How2go public.com 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 775-851-7397, 775-201-8331 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. [] If this Form is filed to register securities for an offering to be made on a continuous or delayed basis pursuant to Rule 415 under the Securities Act, please check the following box. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filed or a smaller reporting company Large accelerated filer[] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[X] CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price per Share ($) Proposed Maximum Aggregate Offering Price ($)(2) Amount of Registration Fee($) Shares of Common Stock, $.001 par value $ $ $ (1) Represents shares of common stock offered for resale by shareholders of record beginning when this Registration Statement becomes effective. The selling shareholders' shares are restricted from sale until this Registration Statement is effective; provided, however, that after this Registration Statement is effective, at such time as we become aware that our entry into a Business Combination Transaction has become probable, we shall file an amendment to this Registration Statement with the SEC, which will again restrict the selling shareholders from sale. If the potential Business Combination Transaction is not consummated, the selling shareholders may sell their shares again. If the Business Combination Transaction is consummated, we shall file a post-effective amendment to this registration statement with the SEC. After the effective date of the amendment to this Registration Statement the shares can be sold freely again. Our common stock is presently not traded on any market or securities exchange, and we have not applied for listing or quotation on any public market. The selling shareholders and any broker-dealers participating in the distributions of the shares are considered to be "underwriters" within the meaning of Section 2(11) of the Securities Act. (2) This price was arbitrarily determined by us. (3) Estimated solely for the purpose of calculating the registration fee under Rule 457 (0) of the Securities Act. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT THAT SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, AS AMENDED ("SECURITIES ACT") OR UNTIL THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES, AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. ii Prospectus GIA INVESTMENTS CORP 250,000 Shares of Common Stock $0.50 per share This is the initial offering of Common stock ofGIA INVESTMENTS CORP (GIA) and no public market currently exists for the securities being offered. GIA (“Company,” “we,” “us,” and “our”)will derive no financial benefit from the sales of these shares. The shares will be offered at a fixed price of $.50 per share by its selling shareholders until shares of our common stock are quoted on the OTC Bulletin Board, or listed for trading or quoted on any other public market, and thereafter at prevailing market prices or privately negotiated prices.Our common stock is presentlynottraded on anymarket orsecuritiesexchange,and we have not applied for listing orquotationon any publicmarket.Further,there is no assurancethat our commonstockwill evertrade on any market orsecurities exchange.We will not receive any proceedsfrom the resale of shares of common stock by the sellingshareholders.We will pay for all of the expenses related to this offering. Prior to this offering, there has been no public market for the Company’s common stock. Number of Shares Offering Price Underwriting Discounts & Commissions Proceeds to the selling shareholders $ $ $ This investment involves a high degree of risk. You should purchase shares only if you can afford a complete loss of your investment. See the section titled “Risk Factors” beginning on Page 5 of this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities, or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The information in this Prospectus is not complete and may be changed. The Company may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This Prospectus is not an offer to sell these securities and it is not the solicitation of an offer to buy these securities in any state where the offer or sale is not permitted. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of its assets and the liquidation of its liabilities in the normal course of business.However, the Company has generated no revenues, has accumulated a loss during its development stage, and currently lacks the capital to pursue its business plan.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. The Company does not plan to use this offering Prospectus before the effective date. Subject to Completion, Dated , 2010 1 TABLE OF CONTENTS PAGE SUMMARY OF PROSPECTUS 3 General Information about Our Company 3 The Offering 4 RISK FACTORS 6 RISKS ASSOCIATED WITH OUR COMPANY 6 RISKS ASSOCIATED WITH THIS OFFERING 10 DESCRIPTION OF OUR BUSINESS 14 Industry Background 14 Principal Services and their Markets 14 Distribution Methods 14 Status of Any Publicly Announced Services 14 Competition 14 Dependence on One or a Few Major Members 14 Patents and Trademarks 14 Government and Industry Regulation 14 Research and Development Activities 14 Environmental Laws 15 Employees and Employment Agreements 15 DETERMINATION OF OFFERING PRICE 15 DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES 15 DESCRIPTION OF SECURITIES 20 DESCRIPTION OF PROPERTY 20 LEGAL PROCEEDINGS 20 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 21 FINANCIAL STATEMENTS 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 31 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 34 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 34 EXECUTIVE COMPENSATION 35 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 36 INDEMNIFICATION 37 AVAILABLE INFORMATION 37 2 GIA INVESTMENTS CORP 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 775-851-7397 SUMMARYOF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus regarding GIA INVESTMENTS CORP (the “Company”).In this Prospectus, unless the context otherwise denotes, references to “we,” “us,” “our,” and “GIA” are to the Company. GENERALINFORMATION ABOUT OUR COMPANY OUR COMPANY We were incorporated in Nevada July 6th 2010 and our year end is December 31. NATURE OF BUSINESS GIA Investments Corp, a company in the developmental stage (the “Company” or “GIA”), was incorporated on July 6, 2010 in the State of Nevada. The Company has not conducted business operations nor had revenues from operations since its inception. The Company‘s business plan is to seek, investigate, and assist small to medium sized Asian companies enter the US equity markets. We will be looking for small profitable companies in a growth industry.We wish to deal with management who share our vision of growth within reason.We would tend to shy away from a management team that appears to be in the business for the “short haul”.Managements character will play a big part in the decision making process.The company will be charging various fees for its consulting service and some of those fees may come in the form of equity in the company. There are hundreds of thousands small to mid-size businesses in the China marketplace that can benefit from the services GIA offers.GIA will help educate these businesses as to the many benefits available to their companies as a publicly traded company in the United States, specifically the OTCBB.GIA is going to put a team of bi-lingual professionals together and offer its services as a “package” to its clients. We feel we can offer a “turnkey” process for Asian companies to participate in the equity markets in the United States thru a listing on the OTCBB.We will assist them in being incorporated in the US, help them thru the Registration process, and introduce them to market makers, auditors and Legal representation. We have no plans or intentions to be acquired or to merge with an operating company nor do we have plans to enter into a change of control or similar transaction or to change our management. WHERE YOU CAN FIND US Our offices are located at: GIA Investments Corp. Room 205, 199 Urumqi North Road Jing’an Zone Shanghai, China GIA INVESTMENTS CORP For Service United States 4790 Caughlin Pkwy, Ste 387 Reno, NV 89519 775-851-7397 3 THEOFFERING This prospectus covers the resale by the selling shareholders named in this prospectus of 250,000 shares of our common stock.The offered shares were acquired by the selling shareholders in private placement transactions, which were exempt from the registration requirements of the Securities Act of 1933.We relied upon Regulation S of the Securities Act of 1933, as amended for the above issuances to non US citizens or residents. We believed that Regulation S was available because: · None of these issuances involved underwriters, underwriting discounts or commissions; · We placed Regulation S required restrictive legends on all certificates issued; · No offers or sales of stock under the Regulation S offering were made to persons in the United States; · No direct selling efforts of the Regulation S offering were made in the United States. In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: · Access to all our books and records. · Access to all material contracts and documents relating to our operations. · The opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. The selling shareholders will sell their shares of our common stock at afixed priceof $ 0.50 per share until our common stock is quoted on the OTC Bulletin Board, or listed for trading or quotation on any other public market, and thereafter at prevailing market prices or privately negotiated prices.Our common stock is presently not traded on any market or securities exchange and we have not applied for listing or quotation on any public market.Further, there is no assurance that our common stock will ever trade on any market or securities exchange. This is our initial public offering and no public market currently exists for shares of our common stock.We can offer no assurance that an active trading market will ever develop for our common stock. Securities Being Offered: 250,000 Shares of common stock, $.001 par value, at a price of $0.50 per share held by 45 selling shareholders at $0.50, for which the Company will receive no financial benefit. Offering Price per Share: Offering Period: The shares are being offered for a period not to exceed 180 days Net Proceeds to Our Company: We will not receive proceeds from the sale of the 250,000 common shares offered by our selling shareholders. Use of Proceeds: No proceeds to the Company Number of Shares Outstanding Before the Offering: Number of Shares Outstanding After the Offering: 4 SELECTED SUMMARY FINANCIAL DATA This table summarizes our operating and balance sheet data as of the periods indicated. You should read this summary financial data in conjunction with the “Plan of Operations” and our audited financial. GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET December 31, 2010 ASSETS Current Assets Cash in Bank $ Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Total liabilities $ - Stockholders' Equity Common stock, $0.001 par value, 50,000,000 shares authorized, 28,250,000 shares issued and outstanding Additional paid-in capital Stock subscription receivable ) Accumulated deficit during the development stage ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS PERIOD FROM JULY 6, 2010 (INCEPTION) THROUGH DECEMBER 31, 2010 General and administrative expenses $ Net Loss $ ) Net LossPer Share- Basic and Diluted $ ) Weighted Average Shares Outstanding: Basic and Diluted 5 RISKFACTORS RISKSASSOCIATED WITH OUR COMPANY: Investment in the securities offered hereby involves certain risks and is suitable only for investors of substantial financial means. Prospective investors should carefully consider the following risk factors in addition to the other information contained in this Prospectus, before making an investment decision concerning the common stock. RISKS RELATED TO DOING BUSINESS IN CHINA IT MAY BE DIFFICULT TO ENFORCE JUDGMENTS OR BRING ACTIONS OUTSIDE THE UNITED STATES AGAINST US OR MR. HSIAO. The primary assets of the Company are located outside of the United States. As a result, it may be difficult or impossible for you to (i) enforce in courts outside the United States judgments obtained in the United States courts based upon the civil liability provisions of the United States federal securities laws against these persons and us; or (ii) bring in courts outside the United States an original action to enforce liabilities based upon United States federal securities laws against us or Mr. Hsiao, our sole officer and director, as he resides outside the United States.These limitations do not apply exclusively to lawsuits based on federal securities laws. ADVERSE CHANGE IN ECONOMIC AND POLITICAL POLICIES OF THE PRC GOVERNMENT COULD HAVE A MATERIAL AND ADVERSE EFFECT ON OVERALL ECONOMIC GROWTH IN CHINA, WHICH COULD MATERIALLY AND ADVERSELY AFFECT OUR BUSINESS. According to our business plan, we conduct substantially all of our business operations in China. Accordingly, our business, financial condition, results of operations and prospects are affected significantly by economic, political and legal developments in China. The PRC economy differs from the economies of most western countries in many respects; although they are currently under rapid growth, their market-oriented sectors of the economy are still in early stage of development. The PRC government exercise higher level of involvement over economic activities, control over foreign exchange and allocation of resources. These respects could have a negative effect on our business. In addition, any adverse change in the economic conditions or government policies in China could have a material adverse effect on the overall economic growth, which in turn could lead to a reduction in demand for our products and services, and consequently have a material adverse effect on our business and prospects. OUR BUSINESS IS LARGELY SUBJECT TO THE UNCERTAIN LEGAL ENVIRONMENT IN CHINA AND OUR LEGAL PROTECTION COULD BE LIMITED. Unlike the common law system in the United States, the PRC’s legal system is a civil law system based on written statutes; decided legal cases have little value as precedents. Since 1979, a series of new PRC laws and regulations have significantly enhanced the protections afforded to various forms of foreign investments in China including wholly foreign-owned enterprises and joint ventures in particular. However, since the current laws, regulations and legal requirements are relatively recent, evolving rapidly, and are likely to be subject to broad interpretations, PRC is still lacking of a well developed, consolidated body of laws governing foreign investment enterprises. We are not currently subject to direct Chinese, federal, province or local regulations.However, as we plan to establish an operation subsidiary in China to execute our business plan, some of the laws, regulations and legal requirements may negatively impact our planned operations in China, for example: lThe Internet is increasingly popular; as a result, it is possible that a number of laws and regulations may be adopted with respect to the Internet. These laws may cover issues such as user privacy, freedom of expression, pricing, content and quality of products and services, taxation, advertising, intellectual property rights and information security. Furthermore, the growth of electronic commerce may prompt calls for more stringent consumer protection laws. Change in such laws intended to address such issues could create uncertainty in the Internet market place, and it could have a material adverse affect on our business. 6 lSince PRC administrative authorities and courts have significant discretion in interpreting and implementing statutory and contractual terms, it may be more difficult than in more developed legal systems to evaluate the outcome of administrative and court proceedings and the level of our legal protection. It may negatively impact our ability to enforce the contracts we have entered into with our business partners, clients and suppliers. lIntellectual property rights and confidentiality protections in PRC may not be as effective as in the United States. GOVERNMENTAL CONTROL OF CURRENCY CONVERSION MAY AFFECT OUR ABILITY TO PAY DIVIDENDS AND AFFECT THE VALUE OF YOUR INVESTMENT. The PRC government controls the convertibility of the RMB into foreign currencies and, in certain cases, the remittance of currency out of China. According to our business plan, we will conduct substantially all of our business through our operating subsidiary in China. We will receive substantially all of our revenues in RMB. Under existing PRC foreign exchange regulations, payments of current account items, including profit distributions, interest payments and expenditures from trade-related transactions, can be made in foreign currencies without prior approval from the PRC state Administration of Foreign Exchange, or SAFE, by complying with certain procedural requirements. However, approval from appropriate government authorities is required where RMB is to be converted into foreign currency and remitted out of China to pay capital expenses such as the repayment of loans denominated in foreign currencies. This could affect the ability of our PRC subsidiary to obtain foreign exchange through debt or equity financing, including by means of loans or capital contributions from us. The PRC government may also at its discretion restrict access in the future to foreign currencies for current account transactions. If the foreign exchange control system prevents us from obtaining sufficient foreign currencies to satisfy our foreign currency demands, we may not be able to pay dividends in foreign currencies to our shareholders. FLUCTUATION OF THE RMB COULD AFFECT OUR FINANCIAL CONDITION AND RESULTS OF OPERATIONS. The value of the RMB against other currencies including the US dollar is affected by, amount other things, changes in political and economic conditions. The PRC government changed its policy of pegging the value of the RMB to the US dollar on July 21, 2005. This change in policy permitted the RMB to fluctuate within a narrow and managed band against a basket of certain foreign currencies, which has resulted in a 20% appreciation of the RMB against the US dollar. Since July 2008, the RMB has traded stably within a narrow range against the US dollar; however, there remains significant international pressure on the PRC government to adopt an even more flexible currency policy, which could result in a further and more significant appreciation of the RMB against foreign currencies. According to our business plan, our revenues and costs will mostly denominate in the RMB, and a significant portion of our assets will also be denominated in the RMB. Any significant fluctuations in the exchange rate between the RMB and the US dollar may materially affect our cash flows, revenues, earnings, financial positions and the amount of dividends we may pay to our shareholders. 7 WE MAY CONTINUE TO LOSE MONEY, AND IF WE DO NOT ACHIEVE PROFITABILITY, WE MAY NOT BE ABLE TO CONTINUE OUR BUSINESS. We have, in our history, generated no revenues from operations, have incurred substantial expenses, and have sustained losses.In addition, we expect to continue to incur significant operating expenses.As a result, we will need to generate significant revenues to achieve profitability, which may not occur.Even if we do achieve profitability, we may be unable to sustain or increase profitability on a quarterly or annual basis in the future.We expect to have quarter-to-quarter fluctuations in revenues, expenses, losses, and cash flow, some of which could be significant.Results of operations will depend upon numerous factors, some beyond our control, market acceptance of our products, and services and competition. WE DO NOT HAVE ANY SIGNED AGREEMENTS OR CONTRACTS WITH ANY COMPANY AT THIS TIME. At this time,January 18, 2011 we have no contracts or agreements with any clients.Ifin the future we fail to reachcustomer agreements we may not succeed. ANY FAILURE TO MAINTAIN ADEQUATE GENERAL LIABILITY, COMMERCIAL, AND SERVICE LIABILITY INSURANCE COULD SUBJECT US TO SIGNIFICANT LOSSES OF INCOME. We do not currently carry general liability, service liability and commercial insurance, and therefore, we have no protection against any general, commercial and/or service liability claims.Any general, commercial and/or service liability claims will have a material adverse effect on our financial condition.There can be no assurance that we will be able to obtain insurance on reasonable terms when we are able to afford it. THE PLANNED INCREASE IN THE NUMBER OF CLIENTS USING OUR SERVICE MAY MAKE OUR FUTURE RESULTS UNPREDICTABLE. Our future results depend on various factors, including successful selection of new markets, market acceptance of GIA,recognition of the quality of our services andwillingness to pay our prices and general economic conditions. 8 OUR REVENUE GROWTH RATE DEPENDS PRIMARILY ON OUR ABILITY TO EXECUTE OUR BUSINESS PLAN We may not be able to identify and maintain the necessary relationships with our clients. Our ability to execute our business plan also depends on other factors, including: 1. negotiating representation and marketing agreements withacceptable terms; 2. hiring and training qualifiedpersonnel 3. managing marketing and development costs at affordable levels; 4. cost and availability of labor; A FAILURE TO MANAGE OUR GROWTH EFFECTIVELY COULD HARM OUR BUSINESS AND OPERATING RESULTS. Financial and management controls and information systems may be inadequate to support our expansion. Managing our growth effectively will require us to continue to enhance these systems, procedures and controls and to hire, train and retain management and staff. We may not respond quickly enough to the changing demands that our expansion will impose on our management, employees and existing infrastructure.Our failure to manage our growth effectively could harm our business and operating results. CURRENT AND FUTURE CONDITIONS IN WORLD’S FINANCIAL AND CREDIT MARKETS COULD MATERIALLY AND ADVERSELY AFFECT OUR BUSINESS AND RESULTS OF OPERATIONS. We depend on the financial market and investor’s confidence to provide capital for our operation. The current global recession may have a material adverse effect on our business in a number of ways, including demand for our products and services, availability of capital financing, cost of capital, volatility in commodity prices and fluctuation in exchange rates. World events and other factors could also cause our revenue to fluctuate from quarter to quarter. WE MAY NOT BE ABLE TO RAISE ADDITIONAL CAPITAL ON ACCEPTABLE TERMS. Developing our business may require significant capital in the future. To meet our capital needs, we expect to rely on our cash flow from operations and potentially, third-party financing. Third-party financing may not, however, be available on terms favorable to us, or at all. Our ability to obtain additional funding will be subject to various factors, including market conditions, our operating performance, lender sentiment and our ability to incur additional debt in compliance with other contractual restrictions, such as financial covenants under any future credit facility. These factors may make the timing, amount, terms and conditions of additional financings unattractive. Our inability to raise capital could impede our growth. 9 RISKSASSOCIATED WITH THIS OFFERING PURCHASERS IN THIS OFFERING WILL HAVE LIMITED CONTROL OVER DECISION MAKING BECAUSE THE COMPANY’S CEO WILL CONTROL NOT LESS THAN 99% OF THE COMPANY’S ISSUED AND OUTSTANDING COMMON STOCK Presently, the Company’s CEO beneficially own 28,000,000 (99%) shares of the outstanding common stock of the Company. Because of such ownership, investors in this offering will have limited control over matters requiring approval by GIA shareholders, including the election of directors.Such concentrated control may also make it difficult for GIA stockholders to receive a premium for their shares of GIA in the event the Company enters into transactions which require stockholder approval.In addition, certain provisions of Nevada State law could have the effect of making it more difficult or more expensive for a third party to acquire, or of discouraging a third party from attempting to acquire control of the Company. For example, Nevada law provides that a majority of the stockholders is required to remove a director, which may make it more difficult for a third party to gain control of the Company. This concentration of ownership limits the power to exercise control by the minority shareholders. INVESTORS MAY LOSE THEIR ENTIRE INVESTMENT IF GIA FAILS TO IMPLEMENT ITS BUSINESS PLAN. The Company expects to face substantial risks, uncertainties, expenses, and difficulties because it is a development-stage company.GIA was formed in Nevada on July 6, 2010. The Company has no demonstrable operations record of substance upon which investors can evaluate the Company’s business and prospects. GIA prospects must be considered in light of the risks, uncertainties, expenses and difficulties frequently encountered by companies in their early stages of development. The Company cannot guarantee that it will be successful in accomplishing its objectives. THE REPORT OF OUR INDEPENDENT AUDITORS INDICATES UNCERTAINTY CONCERNING OUR ABILITY TO CONTINUE AS A GOING CONCERN AND THIS MAY IMPAIR OUR ABILITY TO RAISE CAPITAL TO FUND OUR BUSINESS PLAN. Our independent auditors have raised substantial doubt about our ability to continue as a going concern.We cannot assure you that this will not impair our ability to raise capital on attractive terms.Additionally, we cannot assure you that we will ever achieve significant revenues and therefore remain a going concern. THE COSTS TO MEET OUR REPORTING AND OTHER REQUIREMENTS AS A PUBLIC COMPANY SUBJECT TO THE EXCHANGE ACT OF 1 If we become a public entity, subject to the reporting requirements of the Securities Exchange Act of 1934, we will incur ongoing expenses associated with professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements. We estimate that these accounting, legal and other professional costs could range up to $15,000 per year in the next few years and will be higher if our business volume and activity increases but lower during the first years of being public because our overall business volume will be lower, and we will not yet be subject to the requirements of Section404 of the Sarbanes-Oxley Act of 2002. WE MAY HAVE DIFFICULTY IN ATTRACTING AND RETAINING MANAGEMENT AND OUTSIDE INDEPENDENT MEMBERS TO OUR BOARD OF DIRECTORS AS A RESULT OF THEIR CONCERNS RELATING TO THEIR INCREASED PERSONAL EXPOSURE TO LAWSUITS AND STOCKHOLDER CLAIMS BY VIRTUE OF HOLDING THESE POSITIONS IN A PUBLICLY-HELD COMPANY. The directors and management of publicly-traded corporations are increasingly concerned with the extent of their personal exposure to lawsuits and stockholder claims, as well as governmental and creditor claims which may be made against them, particularly in view of recent changes in laws imposing additional duties, obligations and liabilities on management and directors.Due to these perceived risks, directors and management are also becoming increasingly concerned with the availability of directors and officers’ liability insurance to pay on a timely basis the costs incurred in defending such claims.We currently do not carry directors and officers’ liability insurance.Directors and officers’ liability insurance has recently become much more expensive and difficult to obtain.If we are unable to provide directors and officers’ liability insurance at affordable rates or at all, it may become increasingly more difficult to attract and retain qualified outside directors to serve on our board of directors. 10 We may lose potential independent board members and management candidates to other companies that have greater directors and officer’s liability insurance to insure them from liability or to companies that have revenues or have received greater funding to date, which can offer more lucrative compensation packages.The fees of directors are also rising in response to their increased duties, obligations and liabilities as well as increased exposure to such risks.As a company with a limited operating history and limited resources, we will have a more difficult time attracting and retaining management and outside independent directors than a more established company due to these enhanced duties, obligations and liabilities. YOU MAY NOT BE ABLE TO SELL YOUR SHARES IN GIA BECAUSE THERE IS NO PUBLIC MARKET FOR THE COMPANY’S STOCK. There is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. A market maker is needed to file an application with FINRA on our behalf so as to be able to quote the shares of our common stock on the Over the Counter Bulletin Board (“OTC Bulletin Board”) maintained by FINRA. Commencing upon the effectiveness of our registration statement of which this Prospectus is a part we will seek out a market maker The OTCBB is not a listing service or exchange, but is instead a dealer quotation service for subscribing members.There can be no assurance that the market maker’s application will be accepted by FINRA, nor can we estimate as to the time period that the application will require. If for any reason our common stock is not quoted on the OTC Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock at this time and none may do so. There is no public market for the Company’s common stock.Heer Hsiao our sole officer and director beneficially owns 28,000,000 shares or 99% of the GIA issued and outstanding common stock. Therefore, the current and potential market for GIA common stock is limited. No market is available for investors in GIA common stock to sell their shares if the Company does not acquire listing status. The Company cannot guarantee that a meaningful trading market will develop. If GIA stock ever becomes tradable, of which the Company cannot guarantee success the trading price of GIA common stock could be subject to wide fluctuations in response to various events or factors, many of which are or will be beyond the Company’s control. In addition, the stock market may experience extreme price and volume fluctuations, which, without a direct relationship to the operating performance, may affect the market price of the Company stock. ALL OF GIA ISSUED AND OUTSTANDING COMMON SHARES ARE RESTRICTED UNDER RULE , AS AMENDED. WHEN THE RESTRICTION ON THESE SHARES IS LIFTED, AND THE SHARES ARE SOLD IN THE OPEN MARKET, THE PRICE OF GIA COMMON STOCK COULD BE ADVERSELY AFFECTED. All of the presently outstanding shares of common stock, aggregating 28,250,000 shares of common stock, are “restricted securities” as defined under Rule 144 promulgated under the Securities Act and may only be sold pursuant to an effective registration statement or an exemption from registration, if available. Rule 144, as amended, is an exemption that generally provides that a person who has satisfied a one year holding period for such restricted securities may sell, within any three month period (provided the company is current in its reporting obligations under the Exchange Act), subject to certain manner of resale provisions, an amount of restricted securities which does not exceed the greater of 1% of a company’s outstanding common stock or the average weekly trading volume in such securities during the four calendar weeks prior to such sale. The Company currently has one shareholder who owns 28,000,000 restricted shares or 99% of the outstanding common stock.When these shares become unrestricted and available for sale, the sale of these shares by these individuals, whether pursuant to Rule 144 or otherwise, may have an immediate negative effect upon the price of the Company common stock in any market that might develop. WE ARE NOT YET LISTED ON THE OTCBB, HOWEVER IF AND WHEN WE ARE, IF WE FAIL TO REMAIN CURRENT ON OUR REPORTING REQUIREMENTS, WE COULD BE REMOVED FROM THE OTC BULLETIN BOARD, WHICH WOULD LIMIT THE ABILITY OF BROKER-DEALERS TO SELL OUR SECURITIES AND THE ABILITY OF STOCKHOLDERS TO SELL THEIR SECURITIES IN THE SECONDARY MARKET. Companies trading on the OTC Bulletin Board must be reporting issuers under Section 12 of the Exchange Act, and must be current in their reports under Section 13 of the Exchange Act, in order to maintain price quotation privileges on the OTC Bulletin Board.If we fail to remain current on our reporting requirements, we could be removed from the OTC Bulletin Board.As a result, the market liquidity for our securities could be adversely affected by limiting the ability of broker-dealers to sell our securities and the ability of stockholders to sell their securities in the secondary market. 11 This is our initial registration and there is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. A market maker is needed to file an application with FINRA on our behalf so as to be able to quote the shares of our common stock on the OTCBB maintained by FINRA. Commencing upon the effectiveness of our registration statement of which this Prospectus is a part we will seek out a market maker.There can be no assurance that the market maker’s application will be accepted by FINRA, nor can we estimate as to the time period that the application will require. If for any reason our common stock is not quoted on the Over the Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. DIVIDEND RISK At present, we are not in a financial position to pay dividends on our common stock and future dividends will depend on our profitability.Investors are advised that until such time the return on our common stock is restricted to an appreciation in the share price. OUR COMMON STOCK IS SUBJECT TO THE “PENNY STOCK” RULES OF THE SECURITIES AND EXCHANGE COMMISSION, AND THE TRADING MARKET IN OUR COMMON STOCK IS LIMITED, WHICH MAKES TRANSACTIONS IN OUR STOCK CUMBERSOME AND MAY REDUCE THE INVESTMENT VALUE OF OUR STOCK. Our shares of common stock are “penny stocks” because they are not registered on a national securities exchange or listed on an automated quotation system sponsored by a registered national securities association, pursuant to Rule 3a51-1(a) under the Exchange Act.For any transaction involving a penny stock, unless exempt, the rules require: · That a broker or dealer approve a person’s account for transactions in penny stocks; and · That the broker or dealer receives from the investor a written agreement to the transaction, setting forth the identity and quantity of the penny stock to be purchased. The broker or dealer must also deliver, prior to any transaction in a penny stock, a disclosure schedule prescribed by the Securities and Exchange Commission relating to the penny stock market, which sets forth the basis on which the broker or dealer made the suitability determination.Additionally, the broker or dealer must receive a signed, written agreement from the investor prior to the transaction. · Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. · Disclosure also has to be made about the risks of investing in penny stocks in both public offerings and in secondary trading, the commission’s payable to both the broker-dealer and the registered representative, current quotations for the securities, and the rights and remedies available to an investor in cases of fraud in penny stock transactions.Finally, monthly statements have to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stocks. Generally, brokers may be less willing to execute transactions in securities subject to the “penny stock” rules.This may make it more difficult for investors to dispose of our common stock and cause a decline in the market value of our stock. THE MARKET FOR PENNY STOCKS HAS SUFFERED IN RECENT YEARS FROM PATTERNS OF FRAUD AND ABUSE. Stockholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include: · Control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer; · Manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; 12 · Boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced salespersons; · Excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and · The wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequential investor losses. Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities.The occurrence of these patterns or practices could increase the volatility of our share price. SHARES ELIGIBLE FOR FUTURE SALE BY OUR CURRENT STOCKHOLDERS MAY ADVERSELY AFFECT OUR STOCK PRICE. To date, we have had no trading volume in our common stock.As long as this condition continues, the sale of a significant number of shares of common stock at any particular time could be difficult to achieve at the market prices prevailing immediately before such shares are offered.In addition, sales of substantial amounts of common stock under Securities and Exchange Commission Rule 144 or otherwise could adversely affect the prevailing market price of our common stock and could impair our ability to raise capital at that time through the sale of our securities. This is our initial registration and there is currently no established public trading market for our securities and an active trading market in our securities may not develop or, if developed, may not be sustained. A market maker is needed to file an application with FINRA on our behalf so as to be able to quote the shares of our common stock on the OTCBB maintained by FINRA commencing upon the effectiveness of our registration statement of which this Prospectus is a part. There can be no assurance that the market maker’s application will be accepted by FINRA, nor can we estimate as to the time period that the application will require. If for any reason our common stock is not quoted on the Over the Counter Bulletin Board or a public trading market does not otherwise develop, purchasers of the shares may have difficulty selling their common stock should they desire to do so. No market makers have committed to becoming market makers for our common stock and none may do so. 13 DESCRIPTIONOF OUR BUSINESS GIA Investments Corp, a company in the developmental stage (the “Company” or “GIA”), was incorporated on July 6, 2010 in the State of Nevada. The Company has not conducted business operations nor had revenues from operations since its inception. The Company‘s business plan is to seek, investigate, and assist small to medium sized Asian companies enter the US equity markets. We will be looking for small profitable companies in a growth industry.We wish to deal with management who share our vision of growth within reason.We would tend to shy away from a management team that appears to be in the business for the “short haul”.Managements character will play a big part in the decision making process.The company will be charging various fees for its consulting service and some of those fees may come in the form of equity in the company. An example of basic services such as an S-1 Registration statement ($50,000 US), the formation of a Form 10 company ($25,000), 10Q and 10K filings, etc.An equity position may replace part of the cash requirements for certain clients. There are hundreds of thousands small to mid-size businesses in the China marketplace that can benefit from the services GIA offers.GIA will help educate these businesses as to the many benefits available to their companies as a publicly traded company in the United States, specifically the OTCBB.GIA is going to put a team of bi-lingual professionals together and offer its services as a “package” to its clients. We feel we can offer a “turnkey” process for Asian companies to participate in the equity markets in the United States by becoming a fully reporting company on the OTCBB.We will assist them in being incorporated in the US, help them thru the Registration process, and introduce them to market makers, auditors and Legal representation. INDUSTRYBACKGROUND There are many small profitablecompanies in China and elsewhere in Asia with no knowledge of the OTCBB in the United States.The company feels it can fill a market niche with its ability to identify prospects in the Asian Community because of its network of Professional contacts Mr. Hsiao has developed over the past eight years.The company feels it is breaking ground here and has no feel for how this market will develop in the future. PRINCIPALSERVICES AND THEIR MARKETS There are hundreds of thousands small to mid-size business’s in the China marketplace that can benefit from the services GIA offers.GIA will help educate these businesses as to the many benefits available to their companies as a publicly traded company in the United States, specifically the OTCBB.GIA is going to put a team of bi-lingual professionals together and offer its services as a “package” to its clients. We feel we can offer a “turnkey” process for Asian companies to participate in the equity markets in the United States thru a listing on the OTCBB.We will assist them in being incorporated in the US, help them thru the Registration process, and introduce them to market makers, auditors and Legal representation. DISTRIBUTIONMETHODS The company has no products for distribution STATUSOF ANY PUBLICLY ANNOUNCED SERVICES None at this time COMPETITION The actual competition is unknown.There are many professional entities, i.e. Law Firms, Financial Institutions, Investment Bankers, etc. from all over the world excited by the growth opportunities in the off-shore Asian markets, in particular China.We hope our selected “niche” of the small business might be better suited for a company such as GIA and that we fall under the radar of the well know firms as we believe our prospective clients will. We also feel that our chosen market will help us eliminate the possibility of major expenses due to the smaller size of our transactions. DEPENDENCEON ONE OR A FEW MAJOR CUSTOMERS We currently do not have any customer or signed any sales contracts with our potential customers. PATENTSAND TRADEMARKS The Company currently has no registered patents or trademarks. GOVERNMENTAND INDUSTRY REGULATION At this time we will not need to be regulated RESEARCHAND DEVELOPMENT ACTIVITIES None 14 ENVIRONMENTALLAWS Company operations currently have no material effect on the environment. EMPLOYEESAND EMPLOYMENT AGREEMENTS The company has one full time employee at this time. There are no employee agreements in effect. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements about the Company’s business, financial condition, and prospects that reflect GIA management’s assumptions and beliefs based on information currently available. The Company can give no assurance that the expectations indicated by such forward-looking statements will be realized. If any of the Company assumptions should prove incorrect, or if any of the risks and uncertainties underlying such expectations should materialize, the actual results may differ materially from those indicated by the forward-looking statements. The key factors that are not within the Company’s control and that may have a direct bearing on operating results include, but are not limited to, the Company’s ability to establish a customer base, managements’ ability to raise capital in the future, the retention of key employees and changes in the regulation of the industry in which the Company functions. There may be other risks and circumstances that management may be unable to predict to sustain operations. When used in this Prospectus, words such as, “believes,” “expects,” “intends,” “plans,” “anticipates,” “estimates” and similar expressions are intended to identify and qualify forward-looking statements, although there may be certain forward-looking statements not accompanied by such expressions. DETERMINATIONOF OFFERING PRICE The offering price of the common stock has been arbitrarily determined and bears no relationship to any objective criterion of value. The price does not bear any relationship to the Company’s assets, book value, historical earnings, or net worth. In determining the offering price, management considered such factors as the prospects, if any, for similar companies, anticipated results of operations, present financial resources and the likelihood of acceptance of this offering. DILUTIONOF THE PRICE YOU PAY FOR YOUR SHARES The common stock to be sold by the selling security holders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution of equity interests to our existing stockholders. SELLING SHAREHOLDERS The following table sets forth the shares beneficially owned, as ofOctober 8, 2010by the 45 selling shareholders prior to the offering contemplated by this Prospectus, the number of shares each selling security holder is offering by this Prospectus and the number of shares which each would own beneficially if all such offered shares are sold. Beneficial ownership is determined in accordance with Securities and Exchange Commission rules. Under these rules, a person is deemed to be a beneficial owner of a security if that person has or shares voting power, which includes the power to vote or direct the voting of the security, or investment power, which includes the power to dispose of, or to direct the disposition of, the security. The person is also deemed to be a beneficial owner of any security of which that person has a right to acquire beneficial ownership within 60 days. Under the Securities and Exchange Commission rules, more than one person may be deemed to be a beneficial owner of the same securities, and a person may be deemed to be a beneficial owner of securities as to which he or she may not have any pecuniary beneficial interest. Except as noted below, each person has sole voting and investment power. 15 The shares were offered and sold to the selling shareholders at a purchase price of $0.50 to the selling shareholders pursuant to the exemption from registration under Reg S under the Securities Act.The percentages below are calculated based on 28,250,000 shares of our common stock issued and outstanding.We do not have any outstanding options, warrants or other securities presently exercisable for or convertible into shares of our common stock. Name of Selling Stockholder and Position, Office or Material Relationship with Company (NA) Common Shares Owned by the Selling Stockholder2 Total Shares to be Registered Pursuant to this Offering Percentage of Common Stock Before Offering Number of Shares Owned by Selling Stockholder After Offering and Percent of Total Issued and Outstanding1 Cash in US HSIAO, WAN-SUNG * 0 蕭萬松 LIN, PI-LIEN * 0 林碧蓮 HSIAO, YU-CHUN * 0 蕭玉純 HSIAO, CHAO-CHUNG * 0 蕭兆忠 LU, HUI-MEI * 0 呂惠美 TSENG, EN MING * 0 JENNY WANG * 0 王梅萍 HSU, CHING-SHAN * 0 許清山 HSU, CHIA-LI * 0 許嘉麗 WEN TI-CHENG * 0 萬迪城 CHEN, KUN * 0 陳堃 SHIU,SHU-O * 0 許淑娥 WANG, KUO-CHUN * 0 王國駿 WANG, MEI-CHEN * 0 王梅珍 16 WANG, MEI-YING * 0 王梅英 WANG, MEI-CHING * 0 王梅卿 LIN, CHIH-HSIUNG * 0 林志雄 WANG, MEI-FANG * 0 王梅芳 HSUWANG, HSIU-LAN * 0 許王秀蘭 HSIAO, YU-HSIN * 0 蕭語芯 CHI, QUING PING * 0 池清萍 CHANG, * 0 張貴智 TSENG, NSIEN-YU * 0 曾賢毓 HUANG, HSIN-YU * 0 黃心昱 DAI, YA PING * 0 戴亞萍 LIU, TAI-CHING * 0 劉戴璟 Henrys corporation * 0 CHANG, SHIN-HUNG * 0 張世鴻 LEE, KUN-HO * 0 李坤和 HSU, CHIEN-HUI * 0 徐千惠 CHEN, CHI-WET * 0 陳齊偉 HSIEH, MIN-TAO * 0 謝明道 HSIEH, CHIO SHU LAN * 0 邱素蘭 LEE, PEIR-FEN * 0 李培芬 TSENG HSEIN FEI * 0 曾仙妃 LEE, HSING-CHUAN * 0 李幸娟 17 LIN, CHE-SHENG * 0 林哲生 LEE, YA-TING * 0 李雲琪 LIN, HUI-O * 0 林慧娥 LIN, SHEHNG-CHIEH * 0 林勝杰 HSIAO YING-CHEN * 0 蕭映溱 CHEN, HUI-LING * 0 陳慧玲 CHEN, SHU-YIN * 0 陳淑音 TANG, KITCHEE * 0 鄧潔芝 LIN, KAI-HUA * 0 林凱嬅 1)Assumes all of the shares of common stock offered are sold and, 28,250,000 common shares are issued and outstanding. 2) Beneficial ownership is determined in accordance with SEC rules and generally includes voting or investment power with respect to securities. There are no agreements between the company and any selling shareholder pursuant to which the shares subject to this registration statement were issued. To our knowledge, none of the selling shareholders or their beneficial owners: *has had a material relationship with us other than as a shareholder at any time within the past three years; or *has ever been one of our officers or directors or an officer or director of our predecessors or affiliates *are broker-dealers or affiliated with broker-dealers. We may require the selling shareholders to suspend the sales of the securities offered by this Prospectus upon the occurrence of any event that makes any statement in this Prospectus, or the related registration statement, untrue in any material respect or that requires the changing of statements in these documents in order to make statements in those documents not misleading. We will file a post-effective amendment to this registration statement to reflect any material changes to this Prospectus. 18 PLAN OF DISTRIBUTION This prospectus relates to the registration of 250,000 shares of common stock on behalf of the selling stockholders.We anticipate applying for trading of our common stock on the over-the-counter (OTC) Bulletin Board upon the effectiveness of the registration statement of which this prospectus forms a part. To have our securities quoted on the OTC Bulletin Board we must: (1) be a company that reports its current financial information to the Securities and Exchange Commission, banking regulators or insurance regulators; and (2) has at least one market maker who completes and files a Form 211 with FINRA. The OTC Bulletin Board differs substantially from national and regional stock exchanges because it (1) operates through communication of bids, offers and confirmations between broker-dealers, rather than one centralized market or exchange; and, (2) securities admitted to quotation are offered by one or more broker-dealers rather than “specialists” which operate in stock exchanges. We have not yet engaged a market maker to assist us to apply for quotation on the OTC Bulletin Board and we are not able to determine the length of time that such application process will take. Such time frame is dependent on comments we receive, if any, from theFINRA regarding our Form 211 application. Upon effectiveness of this registration we will seek out a market maker. There is currently no market for our shares of common stock. There can be no assurance that a market for our common stock will be established or that, if established, such market will be sustained. Therefore, purchasers of our shares registered hereunder may be unable to sell their securities, because there may not be a public market for our securities. As a result, you may find it more difficult to dispose of, or obtain accurate quotes of our common stock. Any purchaser of our securities should be in a financial position to bear the risks of losing their entire investment. SALES BY SELLING SHAREHOLDERS The selling shareholders may sell up to 250,000 common shares at a fixed price of $0.50 or prevailing market prices or privately negotiated prices once our shares of common stock are quoted on the Over-the-Counter Bulletin Board or listed for trading or quoted on any other public market. The selling shareholders may sell some or all of their common stock in one or more transactions, including block transactions: * on such public markets as the common stock may be trading; * in privately negotiated transactions; or * in any combination of these methods of distribution. The sales price to the public may be: * $0.50 as in this offering * the market price prevailing at the time of sale; * a price related to such prevailing market price; or * such other price as the selling shareholders determine. We are bearing all costs relating to the registration of the common stock. The selling shareholders, however, will pay any commissions or other fees payable to brokers or dealers in connection with any sale of the common stock. The selling shareholders must comply with the requirements of the Securities Act and the Exchange Act in the offer and sale of the common stock. In particular, during such times as the selling shareholders may be deemed to be engaged in a distribution of the common stock, and therefore be considered to be an underwriter, they must comply with applicable laws and may, among other things: * not engage in any stabilization activities in connection with our common stock; * furnish each broker or dealer through which common stock may be offered, such copies of this Prospectus, as amended from time to time, as may be required by such broker or dealer; and * not bid for or purchase any of our securities or attempt to induce any person to purchase any of our securities other than as permitted under the Exchange Act. None of the selling shareholders will engage in any electronic offer, sale or distribution of the shares. Further, neither we nor any of the selling shareholders have any arrangements with a third party to host or access our Prospectus on the Internet. 19 DESCRIPTIONOF SECURITIES COMMON STOCK Our authorized capital stock consists of 50,000,000 shares of common stock, $.001 par value per share.The holders of our common stock (i) have equal ratable rights to dividends from funds legally available therefore, when and if declared by our Board of Directors; (ii) are entitled to share in all of our assets available for distribution to holders of common stock upon liquidation, dissolution or winding up of our affairs; (iii) do not have preemptive, subscription or conversion rights and there are no redemption or sinking fund provisions or rights; and (iv) are entitled to one non-cumulative vote per share on all matters on which stockholders may vote. SECURITY HOLDERS As of January 18, 2011, there were 28,250,000 common shares issued and outstanding, which were held by 47 stockholders of record. NON-CUMULATIVE VOTING Holders of shares of our common stock do not have cumulative voting rights, which means that the holders of more than 50% of the outstanding shares, voting for the election of directors, can elect all of the directors to be elected, if they so choose, and, in such event, the holders of the remaining shares will not be able to elect any of our directors. DIVIDEND POLICY The Company does not anticipate paying dividends on the Common Stock at any time in the foreseeable future.The Company’s Board of Directors currently plans to retain earnings for the development and expansion of the Company’s business.Any future determination as to the payment of dividends will be at the discretion of the Board of Directors of the Company and will depend on a number of factors including future earnings, capital requirements, financial conditions and such other factors as the Board of Directors may deem relevant. INTERESTS OF NAMED EXPERTS AND COUNSEL None of the below described experts or counsel have been hired on a contingent basis and none of them will receive a direct or indirect interest in the Company. Our audited financial statements for the period from July 6, 2010 (inception) to July 31, 2010included in this Prospectus have been audited by the firm of KCCW Accountancy Corp.We include the financial statements in reliance on their report, given upon their authority as experts in accounting and auditing. The Law Offices of Novi & Wilkin,1325 Airmotive way, Ste 140, Reno, Nv 89502has passed upon the validity of the shares being offered. STATUS OF ANY PUBLICLY ANNOUNCED NEW SERVICES The Company currently has made no public announcements regarding its services. EMPLOYEES AND EMPLOYMENT AGREEMENTS There is one full time employee at this time. There are no employment agreements in effect DESCRIPTIONOF PROPERTY The Company currently uses office space donated by Heer Hsiao, CEO of the company at no cost to GIA LEGALPROCEEDINGS There are no lawsuits filed or pending against the Company by others, and no lawsuits filed or pending against others by the Company.There are no contingencies, sureties or guaranties in existence. 20 MARKETFOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS As of January 18, 2011, the Company has a total of 47 shareholders.No public market currently exists for shares of our common stock.Concurrently with the completion of this offering, we will be applying to have our common stock listed for quotation on the Over-the-Counter Bulletin Board. STOCK TRANSFER AGENT None at this time REPORTS We are subject to certain reporting requirements and will furnish annual financial reports to our stockholders, certified by our independent accountants, and will furnish un-audited quarterly financial reports in our quarterly reports filed electronically with the SEC.All reports and information filed by us can be found at the SEC website, www.sec.gov. Our fiscal year end is December 31.We intend to provide financial statements audited by an Independent Registered Accounting Firm (PCOAB) to our shareholders in our annual reports.The audited financial statement atDecember 31, 2010, immediately follows. 21 GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) FINANCIALSTATEMENTS FOR THE PERIOD ENDED DECEMBER31, 2010 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 22 CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS Balance Sheets F-2 Statements of Operations F-3 Statements of Stockholders' Equity F-4 Statements of Cash Flows F-5 Notes to Financial Statements F-6 - 7 23 REPORTOF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors GIA Investments Corp (A Development Stage Company) We have audited the accompanying balance sheet of GIA Investments Corp (A development stage company) (the "Company") as of December 31 2010, and the related statements of operations, stockholders’ equity, and cash flows for the period from July 6, 2010 (inception) through December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of the Company as of December 31 2010, and the results of its operations and its cash flows for the period from July 6, 2010 (inception) through December 31, 2010, in conformity with accounting principles generally accepted in the United States of America. /s/KCCW Accountancy Corp Diamond Bar, California January 11, 2011 F-1 24 GIA INVESTMENTS CORP (A DEVELOPMENT STAGE COMPANY) BALANCESHEET December 31, 2010 ASSETS Current Assets Cash in Bank $ Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Total liabilities $
